

116 HR 5356 IH: Federal Labs Modernization Act of 2019
U.S. House of Representatives
2019-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5356IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Mr. Neguse introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend the America COMPETES Act to strengthen reporting requirements relating to deficiencies in
			 Federal research infrastructure, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Labs Modernization Act of 2019. 2.Reporting requirements relating to Federal research infrastructure (a)In generalSection 1007(c)(1) of the America COMPETES Act (42 U.S.C. 6619(c)(1)) is amended by inserting and funding for research infrastructure after research infrastructure.
 (b)GAO reportNot later than 180 days and every 2 years thereafter, the Comptroller General shall submit to Congress a report that includes—
 (1)an assessment of the current state of Federal science facilities and related infrastructure, including with respect to climate control systems, the functionality of equipment and the usage of such equipment, the quality of buildings in which such facilities are housed (including the resiliency of such buildings to changes in climate, weather, and natural surroundings), and the safety of the materials used in construction of facilities;
 (2)an identification of the facilities in most critical need of repair or renovation; (3)the estimated costs of completing such repairs or renovations; and
 (4)an evaluation of whether facility occupancy is sufficient to meet agency demands. 